Citation Nr: 0600497	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-15 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to an automobile and/or adaptive 
equipment.  

In November 2005, the veteran testified at a hearing on 
appeal in Washington, D.C., before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript is in the 
record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran is not service connected for a disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes; nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of an automobile or other conveyance, or adaptive 
equipment, have not been met.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via November 2002 and April 2005 RO 
letters, the December 2002 rating decision, and the May 2003 
statement of the case (SOC).  In addition, these documents 
have provided the veteran with specific information relevant 
to the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letter, the rating decision, and 
the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a November 2002 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial December 
2002 unfavorable AOJ decision that is the basis of this 
appeal.

In this respect, the November 2002 RO letter and subsequent 
letters to the veteran properly notified the appellant of the 
evidence required to substantiate his claim.  In addition, 
the reasons and bases of the December 2002 rating decision 
and the May 2003 SOC specifically explained to the appellant 
what the evidence must show in order to establish entitlement 
to the benefit sought.  It is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim.  See 38 
C.F.R. §  3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ's 
November 2002 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the SOC contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

The veteran seeks financial assistance for the purchase of an 
automobile and/or specialized adaptive equipment.  In order 
to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance, the veteran 
must have a service-connected disability which includes one 
of the following: loss or permanent loss of use of one or 
both feet; or loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2005).  In the event that the 
veteran does not meet the criteria for financial assistance 
in purchasing an automobile or other conveyance, if he has 
ankylosis of one or both knees or one or both hips due to 
service-connected disability, entitlement to adaptive 
equipment eligibility only is established.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(iv) (2005).  

In the present case, the evidence is against the veteran's 
claim of entitlement to financial assistance in the purchase 
of an automobile or other conveyance, and adaptive equipment 
therefor.  This is because he is not presently service 
connected for disability manifested by loss or permanent loss 
of use of one or both feet, by loss or permanent loss of use 
of one or both hands, or by permanent impairment of vision of 
both eyes.  Nor is he service connected for disability 
manifested by ankylosis of one or both knees or one or both 
hips.  At the present time, the veteran has been granted 
service connection for post traumatic stress disorder with 
associated gastrointestinal complaints, with a 100 (total) 
rating, for a scar of the right forearm, with a 10 percent 
rating, and for a scar of the right wrist, with a 
noncompensable rating.  

The Board also notes that the medical evidence does not 
demonstrate, and the veteran does not allege, loss or 
permanent loss of use of one or both feet, loss or permanent 
loss of use of one or both hands, or permanent impairment of 
vision of both eyes.  Rather, the veteran asserts that his 
gastrointestinal disability associated with his post 
traumatic stress disorder requires him to have toilet 
facilities immediately available on a constant basis.  On the 
occasion of the aforementioned hearing on appeal, the veteran 
testified that he has to go the bathroom 2 to 4 times a day.  
He further explained that after he has taken medication for 
symptomatology related to his gastrointestinal disability, he 
has to go to the bathroom immediately.  In this regard, the 
veteran testified that he needs a motor home because it has a 
bathroom that is available to him.  

While the Board is sympathetic to the veteran's plight, such 
impairment does not warrant an award of financial assistance 
under 38 U.S.C.A. §§ 3901 and 3902, and 38 C.F.R. § 3.808.  
Absent evidence demonstrating that the veteran has a 
qualifying service-connected disability, the claim for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only, must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Financial assistance in the purchase of an automobile or 
other conveyance, or in acquiring automobile adaptive 
equipment, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


